Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9, line 2 is objected to because of the following informalities:  “a third wall of the combustion chamber end” should be - -a third wall of a combustion chamber end- -.  Appropriate correction is required.
Claim 11, line 3 is objected to because of the following informalities:  “the outlet of each of the gas passages” should be - -the outlet of each of the one or more gas passages- -.  Appropriate correction is required.
Claim 28, line 2 is objected to because of the following informalities:  “a wall of the combustion chamber end” should be - -a third wall of a combustion chamber end- -.  Appropriate correction is required.
Claim 29, line 3 is objected to because of the following informalities:  “the outlet of the gas passage” should be - -the outlet of each of the one or more gas passages- -.  Appropriate correction is required.
Claim 30, line 2; claim 31, line 1-2 is objected to because of the following informalities:  “the second wall” should be - -the first wall- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 11, 20-25, 27, 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faitani et al (US 3498055 as referenced in OA dated 1/28/2021).

    PNG
    media_image1.png
    180
    542
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    180
    542
    media_image1.png
    Greyscale


Annotated Figure 2 and 3 of Faitani et al (US 3498055 as referenced in OA dated 1/28/2021)

Regarding claim 1, Faitani discloses a fuel nozzle assembly (Figure 2) comprising: 
a fuel nozzle (Annotated Figure 2; labeled nozzle) having a tip (Annotated Figure 2; labeled tip) for outputting a flow of fuel (The flow of fuel from Annotated Figure 2; labeled nozzle) in a combustion chamber (Figure 1; 4) via a nozzle outlet (The opening in Annotated Figure 2; labeled tip for the fuel), the nozzle outlet open directly to the combustion chamber (The nozzle outlet allows access in a direct manner to the combustion chamber); 
a collar (Figure 2; 22) extending around the fuel nozzle about a central axis (Figure 1; 48) of the fuel nozzle, the fuel nozzle secured to a liner (Figure 1; 8) of the combustion chamber via the collar; 
an annular slot (The space between Annotated Figure 2; labeled tip and 22) radially between a first wall (Annotated Figure 2; labeled first wall) defined by the collar and a second peripheral wall (Annotated Figure 2; labeled second wall) defined by the fuel nozzle relative to the central axis, the first wall and second peripheral wall extending from an open end (The portion of the slot to the right of Annotated Figure 2; labeled open end) facing a combustor (The combustor of Figure 2) to a closed end (The end where the nozzle and collar contact), a slot outlet (The opening defining Figure 2; 50) of the slot open directly to the combustion chamber, the slot outlet distinct from the nozzle outlet (The slot outlet and nozzle outlet being different openings are distinct); 
one or more gas passages (Figure 2; 46) extending through the first wall, each of the one or more gas passages having an outlet (The outlet of Figure 2; 46) communicating with the annular slot, the outlet of each of the one or more gas passages directed toward the second peripheral wall, the outlet of each of the one or more gas passages located on the first wall spaced away from the closed end, the outlet of each of the one or more gas passages defining an exit flow axis (The exit flow axis which is coincident with the central axis of Figure 2; 46) intersecting the second peripheral wall.
Regarding claim 2, Faitani discloses the invention as claimed.
Faitani further discloses wherein each outlet of the one or more qas passages includes an aperture (The outlet of Figure 2; 46 is an aperture) opening into the slot, the apertures being distributed circumferentially around the first wall.
Regarding claim 3, Faitani discloses the invention as claimed.
Faitani further discloses wherein the one or more gas passages includes an aperture (The outlet of Figure 2; 46 is an aperture) having a diameter DH (Annotated Figure 2; labeled diameter) which is between 50% of a distance (A distance between the first and second walls which is equal to the diameter) between the first wall and second peripheral wall and 200% of the distance between the first wall and the second peripheral wall (At the left end of the slot, a distance between the first and second wall is less than the diameter.  At the open end of the slot, a distance between the first and second wall is greater than at least 150% of the diameter.   Thus, there exists distances between the first wall and second wall that are 100%, 120%, and 140% of the diameter.).
Regarding claim 4, Faitani discloses the invention as claimed.
Faitani further discloses wherein the diameter DH is between 80% of the distance between the first wall and second peripheral wall and 200% of the distance between the first wall and the second peripheral wall (At the left end of the slot, a distance between the first and second wall is less than the diameter.  At the open end of the slot, a distance between the first and second wall is greater than at least 150% of the diameter.   Thus, there exists distances between the first wall and second wall that are 100%, 120%, and 140% of the diameter.).
Regarding claim 5, Faitani discloses the invention as claimed.
Faitani further discloses wherein the diameter DH is between 100% of the distance between the first wall and second peripheral wall and 200% of the distance between the first wall and the second peripheral wall (At the left end of the slot, a distance between the first and second wall is less than the diameter.  At the open end of the slot, a distance between the first and second wall is greater than at least 150% of the diameter.   Thus, there exists distances between the first wall and second wall that are 100%, 120%, and 140% of the diameter.).
Regarding claim 6, Faitani discloses the invention as claimed.
Faitani further discloses wherein the one or more gas passages includes at least two apertures (The top and right adjacent instances of Figure 3; 46) having a diameter DH, (Annotated Figure 3; labeled diameter) wherein a distance (The distance between the top and right adjacent instances of Figure 3; 46 along the outer surface of 22) between a first aperture (The top instance of Figure 3; 46) and a second aperture (The right adjacent instance of 46 with respect to the top instance of Figure 3; 46) closest to the first aperture is between DH and 20DH (The distance between the two apertures is greater than the diameter, but less than 20 times the diameter).
Regarding claim 8, Faitani discloses the invention as claimed.
Faitani further discloses wherein the fuel nozzle is received within an opening (The opening in Figure 2; 22 for Annotated Figure 2; labeled nozzle) in the collar.
The claimed phrase “slidingly received” is being treated as a product-by-process limitation; that is made from sliding. As set forth in MPEP 2113, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
Regarding claim 11, Faitani discloses the invention as claimed.
Faitani further discloses wherein the outlet of each of the one or more gas passages has a sweep angle (The angle between Annotated Figure 3; labeled central axis and tangent) of less than 45° between a tangent  (There exists at least one tangent of a surface of the second wall that forms an angle of less than 45 degrees with the central axis of the gas passage.  One example is shown as Annotated Figure 3; labeled tangent) to a surface (The surface of the second wall) of the second wall and a central axis (Annotated Figure 3; labeled central axis) of the outlet of each of the one or more gas passages.
Regarding claim 20, Faitani discloses a gas turbine engine (Column 1, line 25-30) comprising: 
a combustion chamber (Figure 1; 4);
a fuel nozzle (Annotated Figure 2; labeled nozzle) having a tip (Annotated Figure 2; labeled tip) for outputting a flow of fuel (The flow of fuel from Annotated Figure 2; labeled nozzle) in the combustion chamber via a nozzle outlet (The opening in Annotated Figure 2; labeled tip for the fuel); 
a collar (Figure 2; 22) extending around the fuel nozzle about a central axis (Figure 1; 48) of the fuel nozzle, the fuel nozzle secured to a liner (Figure 1; 8) of the combustion chamber via the collar; 
a slot (The space between Annotated Figure 2; labeled tip and 22) radially between a first wall (Annotated Figure 2; labeled first wall) defined by the collar and a second peripheral wall (Annotated Figure 2; labeled second wall) defined by the fuel nozzle, the first wall and the second peripheral wall extending from an open end (The portion of the slot to the right of Annotated Figure 2; labeled open end) to a closed end (The end where the nozzle and collar contact) of the slot, a slot outlet (The opening defining Figure 2; 50) of the slot in fluid flow communication with the combustion chamber independently of the fuel nozzle (Without the fuel nozzle, the slot outlet is still in communication with the combustion chamber, so that it is independent of the fuel nozzle), the slot outlet distinct from the nozzle outlet (The slot outlet and nozzle outlet being different openings are distinct); and 
one or more gas passages (Figure 2; 46) extending through the first wall, each gas passage having an outlet (The outlet of Figure 2; 46) into the slot, the outlet of each of the one or more gas passages having an exit flow axis (The exit flow axis which is coincident with the central axis of Figure 2; 46) directed against and intersecting the second wall and spaced away from the closed end.
Regarding claim 21, Faitani discloses the invention as claimed.
Faitani further discloses wherein each outlet of the one or more gas passages includes an aperture (The outlet of Figure 2; 46 is an aperture) opening into the slot, the apertures being distributed circumferentially around the first wall.
Regarding claim 22, Faitani discloses the invention as claimed.
Faitani further discloses wherein the one or more gas passages includes an aperture (The outlet of Figure 2; 46 is an aperture) having a diameter DH (Annotated Figure 2; labeled diameter) which is between 50% of a distance (A distance between the first and second walls which is equal to the diameter) between the first wall and second peripheral wall and 200% of the distance between the first wall and the second peripheral wall (At the left end of the slot, a distance between the first and second wall is less than the diameter.  At the open end of the slot, a distance between the first and second wall is greater than at least 150% of the diameter.   Thus, there exists distances between the first wall and second wall that are 100%, 120%, and 140% of the diameter.)..
Regarding claim 23, Faitani discloses the invention as claimed.
Faitani further discloses wherein the diameter DH is between 80% of the distance between the first wall and second peripheral wall and 200% of the distance between the first wall and the second peripheral wall (At the left end of the slot, a distance between the first and second wall is less than the diameter.  At the open end of the slot, a distance between the first and second wall is greater than at least 150% of the diameter.   Thus, there exists distances between the first wall and second wall that are 100%, 120%, and 140% of the diameter.).
Regarding claim 24, Faitani discloses the invention as claimed.
Faitani further discloses wherein the diameter DH is between 100% of the distance between the first wall and second peripheral wall and 200% of the distance between the first wall and the second peripheral wall (At the left end of the slot, a distance between the first and second wall is less than the diameter.  At the open end of the slot, a distance between the first and second wall is greater than at least 150% of the diameter.   Thus, there exists distances between the first wall and second wall that are 100%, 120%, and 140% of the diameter.).
Regarding claim 25, Faitani discloses the invention as claimed.
Faitani further discloses wherein the one or more gas passages includes at least two apertures (The top and right adjacent instances of Figure 3; 46) having a diameter DH, (Annotated Figure 3; labeled diameter), wherein a distance (The distance between the top and right adjacent instances of Figure 3; 46 along the outer surface of 22) between a first aperture (The top instance of Figure 3; 46) and a second aperture (The right adjacent instance of 46 with respect to the top instance of Figure 3; 46) closest to the first aperture is between DH and 20DH (The distance between the two apertures is greater than the diameter, but less than 20 times the diameter).
Regarding claim 27, Faitani discloses the invention as claimed.
Faitani further discloses wherein the fuel nozzle is received within an opening (The opening in Figure 2; 22 for Annotated Figure 2; labeled nozzle) in the collar.
The claimed phrase “slidingly received” is being treated as a product-by-process limitation; that is made from sliding. As set forth in MPEP 2113, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
Regarding claim 29, Faitani discloses the invention as claimed.
Faitani further discloses wherein the outlet of each of the one or more gas passages has a sweep angle (The angle between Annotated Figure 3; labeled central axis and tangent) of less than 45° between a tangent (There exists at least one tangent of a surface of the second wall that forms an angle of less than 45 degrees with the central axis of the gas passage.  One example is shown as Annotated Figure 3; labeled tangent) to a surface (The surface of the second wall) of the second wall and a central axis (Annotated Figure 3; labeled central axis) of the outlet of each of the one or more gas passages.

Claim(s) 1 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 3134229).

    PNG
    media_image2.png
    372
    778
    media_image2.png
    Greyscale

Annotated Figure 4 of Johnson (US 3134229)

Regarding claim 1, Johnson discloses a fuel nozzle assembly (The assembly of Figure 4; 56, 55, 53) comprising: 
a fuel nozzle (Figure 4; 56) having a tip (The right end of Figure 4; 56) for outputting a flow of fuel (The fuel from Figure 4; 56) in a combustion chamber (Figure 4; 50) via a nozzle outlet (The outlets in the tip of Figure 4; 56 for the fuel), the nozzle outlet open directly to the combustion chamber (The nozzle outlet allows access in a direct manner to the combustion chamber); 
a collar (Figure 4; 55 and 53) extending around the fuel nozzle about a central axis (The central axis of Figure 4; 56) of the fuel nozzle, the fuel nozzle secured to a liner (Figure 4; 52) of the combustion chamber via the collar; 
an annular slot (Annotated Figure 4; labeled slot) radially between a first wall (Annotated Figure 4; labeled first wall) defined by the collar and a second peripheral wall (The wall defining the outer surface of Figure 4; 56) defined by the fuel nozzle relative to the central axis, the first wall and second peripheral wall extending from an open end (The right end of the slot) facing a combustor (The combustor formed by at least Figure 4; 56 and 50) to a closed end (The left end of the slot), a slot outlet (Annotated Figure 4; labeled slot outlet) of the slot open directly to the combustion chamber, the slot outlet distinct from the nozzle outlet; 
one or more gas passages (The passage formed between Figure 4; 58) extending through the first wall, each of the one or more gas passages having an outlet (The outlet of the passages formed between Figure 4; 58)  communicating with the annular slot, the outlet of each of the one or more gas passages directed toward the second peripheral wall, the outlet of each of the one or more gas passages located on the first wall spaced away from the closed end, the outlet of each of the one or more gas passages defining an exit flow axis (Annotated Figure 4; labeled flow axis) intersecting the second peripheral wall.
Regarding claim 30, Johnson discloses the invention as claimed.
Johnson further discloses a third wall (Figure 4; 54) extending radially away from the axis around the slot outlet, the third wall connecting the first wall at the open end.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faitani in view of Butler et al (US 5463864 as referenced in OA dated 1/28/2021) (Please note that these rejections are a second interpretation of claim 8 and 27 where the product-by-process limitations are given patentable weight)
Regarding claim 8, Faitani discloses the invention as claimed.
Faitani further discloses wherein the fuel nozzle is received within an opening (The opening in Figure 2; 22 for Annotated Figure 2; labeled nozzle) in the collar.
Faitani does not disclose wherein the fuel nozzle is slidingly received within the opening.
However, Butler teaches a fuel nozzle (Figure 2; 90) slidably (Column 3, line 24-33) received within an opening (The opening in Figure 2; 105 for 90) in a collar (Figure 2; 105).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Faintani wherein the fuel nozzle is slidingly received within the opening as taught by and suggested by Butler because it has been held that applying a known technique, in this case Butler’s insertion of the fuel nozzle into the collar according to the steps described immediately above, to a known device, in this case, Faitani’s fuel nozzle assembly, ready for improvement to yield predictable results, in this case assembling the fuel nozzle and fuel nozzle collar, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification has the fuel nozzle slidingly received within the opening) 
Regarding claim 27, Faitani discloses the invention as claimed.
Faitani further discloses wherein the fuel nozzle is received within an opening (The opening in Figure 2; 22 for Annotated Figure 2; labeled nozzle) in the collar.
Faitani does not disclose wherein the fuel nozzle is slidingly received within the opening.
However, Butler teaches a gas turbine engine (The gas turbine engine having the gas turbine engine combustor of Column 1, line 7-9) comprising: 
a fuel nozzle (Figure 2; 90) slidably (Column 3, line 24-33) received within an opening (The opening in Figure 2; 105 for 90) in a collar (Figure 2; 105).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Faintani wherein the fuel nozzle is slidingly received within the opening as taught by and suggested by Butler because it has been held that applying a known technique, in this case Butler’s insertion of the fuel nozzle into the collar according to the steps described immediately above, to a known device, in this case, Faitani’s fuel nozzle assembly, ready for improvement to yield predictable results, in this case assembling the fuel nozzle and fuel nozzle collar, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification has the fuel nozzle slidingly received within the opening).

Claim 9 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faitani in view of Faucher et al (US 4418543 as referenced in OA dated 1/28/2021).

    PNG
    media_image3.png
    552
    707
    media_image3.png
    Greyscale

Annotated Figure of Faucher et al (US 4418543 as referenced in OA dated 1/28/2021)


Regarding claim 9, Faitani discloses the invention as claimed.
Faitani further discloses wherein the open end of the slot comprises a junction (Annotated Figure 2; labeled junction) between the first wall and a third wall (Annotated Figure 2; labeled third wall) of a combustion chamber end (The third wall is part of a combustion chamber end of the fuel nozzle assembly) of the fuel nozzle assembly.
Faitani does not disclose at least one rounded corner formed at the junction.
However, Faucher teaches a fuel nozzle assembly (Figure) comprising: 
a fuel nozzle (Figure; 20 and 50) having a tip (The right end of Figure; 20 and 50) for outputting a flow of fuel (The flow of fuel from the nozzle); 
a collar (Figure; 26) extending around the fuel nozzle about a central axis (The central axis of the fuel nozzle) of the fuel nozzle; 
an annular slot (The slot between Figure; 26 and 50) radially between a first wall (Annotated Figure; labeled first wall) defined by the collar and a second peripheral wall (The wall defined by Figure; 50) defined by the fuel nozzle relative to the central axis, the first wall and second peripheral wall extending from an open end (The portion of the slot to the right of Annotated Figure; labeled open end) to a closed end (The left end of the slot) at an opposition end of the open end, a slot outlet (Figure; 36) of the slot; 
one or more gas passages (Figure; 28) extending through the first wall, each of the one or more gas passages having an outlet (The outlet of Figure; 28) communicating with the annular slot, the outlet of each of the one or more gas passages directed toward the second peripheral wall, the outlet of each of the one or more gas passages located on the first wall spaced away from the closed end, the outlet of each of the one or more gas passages defining an exit flow axis (The exit flow axis which is coincident with the central axis of Figure; 28) intersecting the second peripheral wall;
wherein the open end of the slot comprises at least one rounded corner (Annotated Figure; rounded corner) formed at a junction between the first wall and a third wall (Annotated Figure; labeled third wall).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Faitani wherein at least one rounded corner is formed at the junction as taught by and suggested by Faucher because it has been held that applying a known technique, in this case Faucher’s use of a rounded corner according to the steps described immediately above, to a known device, in this case, Faitani’s fuel nozzle collar, ready for improvement to yield predictable results, in this case reducing stresses, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification has a rounded corner at the junction).
Regarding claim 28, Faitani discloses the invention as claimed.
Faitani further discloses wherein the open end of the slot comprises a junction (Annotated Figure 2; labeled junction) between the first wall and a third wall (Annotated Figure 2; labeled third wall) of a combustion chamber end (The third wall is part of a combustion chamber end of the collar) of the collar.
Faitani does not disclose at least one rounded corner formed at the junction.
However, Faucher teaches a gas turbine engine (Column 1, line 26-30) comprising: 
a fuel nozzle (Figure; 20 and 50) having a tip (The right end of Figure; 20 and 50) for outputting a flow of fuel (The flow of fuel from the nozzle);
a collar (Figure; 26) extending around the fuel nozzle about a central axis (The central axis of the fuel nozzle) of the fuel nozzle; 
a slot (The slot between Figure; 26 and 50) radially between a first wall (Annotated Figure; labeled first wall) defined by the collar and a second peripheral wall (The wall defined by Figure; 50) defined by the fuel nozzle, the first wall and the second peripheral wall extending from an open end (The portion of the slot to the right of Annotated Figure; labeled open end) to a closed end (The left end of the slot) of the slot, a slot outlet (Figure; 36) of the slot; and 
one or more gas passages (Figure; 28) extending through the first wall, each gas passage having an outlet (The outlet of Figure; 28) into the slot, the outlet of each of the one or more gas passages having an exit flow axis (The exit flow axis which is coincident with the central axis of Figure; 28) directed against and intersecting the second wall and spaced away from the closed end;
wherein the open end of the slot comprises at least one rounded corner (Annotated Figure; rounded corner) formed at a junction between the first wall and a wall (Annotated Figure; labeled third wall).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Faitani wherein at least one rounded corner is formed at the junction as taught by and suggested by Faucher because it has been held that applying a known technique, in this case Faucher’s use of a rounded corner according to the steps described immediately above, to a known device, in this case, Faitani’s fuel nozzle collar, ready for improvement to yield predictable results, in this case reducing stresses, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification has a rounded corner at the junction).

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Kamoi et al (US 20180031243).

    PNG
    media_image4.png
    541
    618
    media_image4.png
    Greyscale

Annotated Figure 2 of Kamoi et al (US 20180031243)
Regarding claim 31, Johnson discloses the invention as claimed.
Johnson further discloses wherein the connection between the third wall and the first wall has a junction (Annotated Figure 4; labeled junction), the junction facing the open end.
Johnson does not disclose the junction is a rounded corner.
However, Kamoi teaches a fuel nozzle assembly (The assembly of Figure 2; 15, 22) comprising: 
a fuel nozzle (Figure 2; 15) having a tip (The tip of Figure 2; 15);
a collar (Figure 2; 22) extending around the fuel nozzle about a central axis (The central axis of the fuel nozzle) of the fuel nozzle; 
an annular slot (Annotated Figure 2; labeled slot) radially between a first wall (Figure 2; 22a) defined by the collar and a second peripheral wall (The wall defining the outer surface of Figure 2; 15) defined by the fuel nozzle relative to the central axis, the first wall and second peripheral wall extending from an open end (The left end of the slot) facing a combustor (The combustor formed by at least Figure 2; 15 and Annotated Figure 2; labeled combustion chamber) to a closed end (The right end of the slot), a slot outlet  (Annotated Figure 2; labeled slot outlet) of the slot open directly (The slot outlet allows access in a direct manner to the combustion chamber) to a combustion chamber (Annotated Figure 2; labeled combustion chamber), 
one or more gas passages (Figure 2; 22d), each of the one or more gas passages having an outlet (The outlet of Figure 2; 22d) communicating with the annular slot, the outlet of each of the one or more gas passages directed toward the second peripheral wall, the outlet of each of the one or more gas passages defining an exit flow axis (The exit flow axis of Figure 2; 22d),
a third wall (Figure 2; 22c) extending radially away from the axis around the slot outlet, the third wall connecting the first wall at the open end,
wherein the connection between the third wall and the first wall has a rounded corner (Figure 2; 22b), the rounded corner facing the open end.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Johnson wherein the junction is a rounded corner because it has been held that applying a known technique, in this case Kamoi’s use of a rounded corner according to the steps described immediately above, to a known device, in this case, Johnson’s  fuel nozzle assembly, ready for improvement to yield predictable results, in this case smoothing the transition between two walls, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D). (The modification has the junction being a rounded corner).

Response to Arguments
Applicant's arguments filed 6/10/2022 have been fully considered but they are not persuasive. 
Applicant asserts that Faitani does not teach the nozzle outlet open directly to the combustion chamber, and the slot outlet distinct from the nozzle outlet.  Examiner respectfully disagrees.  The nozzle outlet in Faitani allows access in a direct manner to the combustion chamber as shown in Annotated Figure 2.  Furthermore, the slot outlet and nozzle outlet of Faitani being different openings are distinct.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Commaret (US 20080000234) shows the use of a rounded corner between a first and third wall.
Patel et al (US  20090000303 as referenced in OA dated 1/28/2021) shows in Figure 2 a rounded corner at a junction between a first wall 44 and a second wall 42.
Butler et al (US 5419115 as referenced in OA dated 1/28/2021) shows in Figure 4A a rounder corner at a junction between a first wall 68 and a second wall 66.
Mery et al (US 20170363290 as referenced in OA dated 1/28/2021) teaches a fuel nozzle is slidingly received within an opening in a fuel nozzle collar in Paragraph 0005 and Figure 3.
Sandelis (US 20110271682 as referenced in OA dated 1/28/2021) teaches a fuel nozzle is slidingly received within an opening in a fuel nozzle collar in Paragraph 0004 and Figure 2 and 3.
Suliga (US 4870818 as referenced in OA dated 1/28/2021) teaches a fuel nozzle is slidingly received within an opening in a fuel nozzle collar in Column 3; lines 30-40).
Wadayama (US 20160377294 as referenced in OA dated 1/28/2021) teaches in Paragraph 0039 that a fillet or rounded corner reduces stresses.
Tangirala et al (US 20150323184 as referenced in OA dated 1/28/2021) teaches in Paragraph 0038 that rounded corners reduce stresses.
Niggemeier et al (US 20160356222 as referenced in OA dated 1/28/2021) teaches in Paragraph 0043 that a fillet or rounded corner reduces stresses.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741